Citation Nr: 1647868	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  05-09 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a compensable rating for the residuals of a fracture of the left fifth metacarpal.

2.  Entitlement to a higher initial rating for a psychiatric disability, rated as 30 percent disabling prior to May 7, 2008.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1967 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The August 2007 rating decision denied a compensable rating for residuals of a fracture of the left fifth metacarpal.  In July 2010, the Board also denied a compensable rating for residuals of a fracture of the left fifth metacarpal.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2012, the Court vacated the July 2010 decision and remanded the issue to the Board for further consideration.  The issue was most recently before the Board in September 2012, when it was remanded to the Agency of Original Jurisdiction (AOJ) for additional development.

The November 2011 rating decision implemented the Board's prior grant of service connection for a psychiatric disability, to include anxiety and depression, with a 30 percent rating effective August 20, 2004 through May 6, 2008; a 100 percent rating effective from May 7, 2008 to June 30, 2008 for a hospitalization over 21 days in accordance with 38 C.F.R. § 4.29 (2015); and a 50 percent rating effective July 1, 2008.  The Board notes its October 2011 grant of service connection for a psychiatric disability also included the diagnosis of post-traumatic stress disorder (PTSD).  As such, PTSD is included in the overall rating assigned for a psychiatric disability.  The Veteran submitted a timely notice of disagreement regarding the initial rating assigned for his psychiatric disability.  A November 2013 rating decision increased the schedular rating for the psychiatric disability to 100 percent effective July 1, 2008.  In October 2015, the Veteran submitted a VA Form 9 after the issuance of a September 2015 statement of the case regarding the psychiatric rating.  Although it is unclear whether the VA Form 9 relates directly to the psychiatric rating, the Board finds VA has taken action that indicates the issue remains on appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009) (noting that although the failure to file a substantive appeal is not a jurisdictional bar the Board may decline to exercise jurisdiction over an appeal as a prudential matter so long as VA has not explicitly or implicitly waived the untimeliness of the substantive appeal).  Therefore, the Board finds it must take jurisdiction of this issue because VA has implicitly waived any issue with respect to the substantive appeal in this case.

The Veteran appeared at a hearing before the undersigned in March 2010 regarding the issue of entitlement to a compensable rating for the residuals of a fracture of the left fifth metacarpal.  A transcript of the hearing is of record.  The Veteran has not requested a hearing regarding the initial rating assigned for his psychiatric disability.

In October 2014, the Veteran submitted an informal claim for special monthly compensation based on the need of regular aid and attendance.  This informal claim was submitted prior to the regulatory change that requires all claims to be filed on standardized forms.  See 79 Fed. Reg. 57,696 (Sept. 25, 2014) (effective March 24, 2015) (requiring that claims and notices of disagreement be filed on standard forms).  In November 2016, the Veteran submitted a formal claim of service connection for sleep apnea.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran has had pain in the left hand, limitation of motion of the left little finger, and reduced grip strength during extended periods of grasping objects, but he has retained full range of motion in all his other left-hand digits and general function of his left hand and would not be better served with amputation and prosthesis of the left little finger.

2.  From August 20, 2004, through May 6, 2008, the Veteran's psychiatric disability resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, but did not result in total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the Veteran's residuals of fracture of the left fifth metacarpal have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5216-30 (2015).

2.  The criteria for a 70 percent rating, but no higher, for a psychiatric disability were met from August 20, 2004, through May 6, 2008.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9400-40 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, VA provided adequate notice regarding both issues on appeal in a letter sent to the Veteran in June 2007.

VA has also satisfied its duty to assist regarding the claim.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.  VA provided hand examinations in July 2007, October 2012, March 2013, and January 2016.  VA provided a psychiatric examination in September 2012.  There is nothing that suggests these examination reports are inadequate for rating purposes as the examiners provided specific findings regarding the applicable rating criteria after physical examination and review of the claims file.  A recent decision of the United States Court of Appeals for Veterans Claims (Court) provided a precedential interpretation of the final sentence of 38 C.F.R. § 4.59 and held that sentence creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board interprets the Court's decision as requiring that VA examinations must include range of motion testing of the pertinent joint, as well as the paired joint, in active motion, passive motion, and in weight-bearing and nonweight-bearing.  However, the Board finds additional development pursuant to the holding in Correia v. McDonald is unnecessary in this case as the applicable diagnostic code does not provide a compensable rating for range of motion loss, no matter how severe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5230.  

There has also been substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In September 2012, the Board remanded the issue of entitlement to compensable rating for the residuals of a fracture of the left fifth metacarpal, so the AOJ could obtain an examination report that discusses how the disability affects the functioning of the Veteran's left hand, to include all the individual digits on the left hand.  Although an October 2012 VA examination report did not explicitly address the specific questions posed by the Board in this regard, the AOJ recognized the error and obtained a second examination report in March 2013 that specifically addressed the Board's questions.  As such, the additional development requested by the Board has been completed.

As there is no indication that any additional notice or assistance could aid in substantiating these claims, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  General Rating Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

Disabilities must be viewed in relation to their entire history.  38 C.F.R. § 4.1.  VA is required to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the claimant's ordinary activity.  38 C.F.R. § 4.10.

Where entitlement to compensation has already been established and increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, the more critical evidence consists of the evidence generated during the appeal period.  Id.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may also be assigned for different periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

VA shall give the benefit of the doubt to the claimant when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

III.  Residuals of a Fracture of the Left Fifth Metacarpal

The Veteran seeks an increased rating for the residuals of a fracture of the left fifth metacarpal.  The disability is currently rated as noncompensable under Diagnostic Code 5010 as traumatic arthritis.  Arthritis is rated on the basis of limitation of motion for the appropriate diagnostic code.  In this case, the appropriate diagnostic code is Diagnostic Code 5230, which relates to limitation of motion of the ring or little finger.  This code provides a noncompensable rating for any limitation of motion of either finger, no matter how severe.  38 C.F.R. § 4.71a, Diagnostic Code 5230.  Thus, a compensable rating is not warranted for the limitation of motion of the left little finger shown in this case.

Moreover, although 38 C.F.R. § 4.59 and Burton v. Shinseki, 25 Vet. App. 1 (2011) provide that actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint, there is no compensable rating available under Diagnostic Code 5230, as previously noted.  In Sowers v. McDonald, the Court held that 38 C.F.R. § 4.59 is not an independent provision that may be applied without an underlying diagnostic code.  See Sowers v. McDonald, 27 Vet. App. 472 (2016).  As such, a compensable evaluation is not warranted under the provisions of 38 C.F.R. § 4.59.

A note to Diagnostic Code 5230 indicates consideration must also be given to whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  In September 2012, the Board remanded this matter for an examination addressing these factors.  October 2012, March 2013 and January 2016 VA examiners all found the Veteran does not have any limitation of motion of other digits on his left hand.  Therefore, consideration of ratings for other digits is unnecessary.  These examiners also all determined the Veteran does not have functional impairment of the left little finger to the extent that he would be equally well served by an amputation with prosthesis.  Thus, an evaluation for amputation is also not warranted.  The evidence also fails to establish loss of use of the hand beyond reduced grip strength during extended periods of grasping objects, which is incorporated into the rating criteria for limitation of motion under the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.

Review of the schedular criteria does not suggest another diagnostic code is more analogous in this case.  There is no evidence of ankylosis of any of the Veteran's fingers.  Further, even if the Veteran was evaluated under DC 5227 for unfavorable or favorable ankylosis of the ring or little finger (indicating an inability to functionally use the little finger), a noncompensable rating is the only available rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5227.  Thus, despite the limitations reported by the Veteran a compensable schedular rating is not warranted for the residuals of his fracture of the left fifth metacarpal.

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted, as the question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996) (discussing 38 C.F.R. § 3.321(b)(1)).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  In the second step of the inquiry, the Board must determine whether the claimant's exceptional or unusual disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The rating schedule specifically contemplates functional loss due to joint injuries, such as painful, unstable, or malaligned joints; weakened movement; and excess fatigability, as well as resulting impairments such as the reduced grip strength.  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disability is considered by the schedular rating criteria.

The Board has also given consideration to whether a total disability rating based on individual unemployability (TDIU) is warranted within the context of the appeal of the increased rating for the residuals of his fracture of the left fifth metacarpal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As an initial matter, the Veteran has been assigned a 100 percent schedular rating since May 7, 2008, and there is no evidence the residuals of the fracture of the left fifth metacarpal render him unemployable standing alone since that date.  Prior to May 7, 2008, the Veteran was employed.  Thus, further consideration of TDIU within the context of the appeal of the rating assigned for the residuals of his fracture of the left fifth metacarpal is not warranted.

IV.  Initial Rating-Psychiatric Disability

The Veteran's psychiatric disability, to PTSD, anxiety, and depression, is rated according to the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  A staged rating is currently assigned for the disability, as it is rated as 30 percent disabling from August 20, 2004, through May 6, 2008; 100 percent disabling from May 7, 2008 to June 30, 2008 for a hospitalization over 21 days in accordance with 38 C.F.R. § 4.29; and 100 percent disabling on a schedular basis since July 1, 2008.  Thus, a 100 percent rating has been in place for the disability since May 7, 2008.  As such, the Board must determine whether a rating in excess of 30 percent is warranted for the period from August 20, 2004 through May 6, 2008.

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted when a psychiatric disorder is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of ability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is assigned when there is reduced reliability and productivity in occupational and social situations due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotypical speech; panic attacks that occur more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is granted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationship.  Id.

A 100 percent disability rating is justified when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the claimant's symptoms, but it must also make findings as to how those symptoms impact the claimant's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the General Rating Formula are associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the claimant's impairment must be "due to" those symptoms; therefore, a claimant may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.

The Board finds a 70 percent rating is warranted from August 20, 2004, through May 6, 2008, because the Veteran's psychiatric disability resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The evidence establishes the Veteran experienced severe symptoms during this period, to include auditory hallucinations, chronic depression and anxiety, impaired judgment, short and long-term memory impairment, hypervigilance, irritability, and intermittent sleep impairment.  Treatment records show his impaired judgment affected his ability to cope with his other symptoms.  The severity of these symptoms appears to have impacted most aspects of his life, to the extent that he had deficiencies in most areas.  As such, a 70 percent rating is warranted.

The Board further finds a 100 percent schedular rating is not warranted from August 20, 2004, through May 6, 2008, because the Veteran's psychiatric disability did not result in total occupational and social impairment during this period.  Although the Veteran experienced auditory hallucinations, a symptom listed in the 100 percent rating criteria, during this period, this symptomatology did not result in total occupational and social impairment.

The record establishes the Veteran continued to work during this period, maintained a relationship with several family members, and attended church on a regular basis.  The Board acknowledges the Veteran's supervisor elected to move him from the production plant to the warehouse during this period to limit his interactions with others; however, the Board finds this does not rise to the level of total occupational impairment.  It illustrates deficiency in occupational functioning as contemplated by the 70 percent rating criteria.  He was not granted disability benefits by the Social Security Administration (SSA) until August 2009, which underscores the Board's finding with respect to occupational functioning during this period.  

The Board further acknowledges the Veteran reported generally avoiding others during this period due to his irritability.  Although this illustrates his relationship were significantly strained during this period, it does not establish he was a persistent danger of hurting himself or others to the extent that it would result in total social impairment.  The Board finds the Veteran's reports of avoidant behavior actually show he maintained some judgment and ability to function within the bounds of societal norms during the requisite period.  Although his relationship were strained and limited to close family members, he maintained some level of social functioning from August 20, 2004, through May 6, 2008.

The September 2012 examination report also suggests a 100 percent rating is not warranted from August 20, 2004, through May 6, 2008, even though the September 2012 examiner determined the Veteran met the 100 percent criteria at the time of that examination.  Specifically, the September 2012 examiner contrasted the Veteran's level of disability at the time of September 2012 examination with the earlier period when he was still employed to illustrate the decline in the Veteran's mental state.  The evidence shows there was an increase in disability at the time of the Veteran's May 2008 hospitalization that eventually led to the cessation of his employment and grant of SSA benefits in August 2009.  The evidence does not show total occupational and social impairment prior to this date.

The private psychiatric evaluations submitted on the Veteran's behalf also support this finding as a November 2010 addendum to an initial December 2008 evaluation indicates the Veteran's condition had declined to the extent that he was no longer able to function at work.  This finding was not noted at the time of the earlier examination.  As such, a 70 percent rating, but no higher, is warranted from August 20, 2004, through May 6, 2008, because the preponderance of evidence shows a 100 percent rating was not warranted during this period.

The Board has also given consideration to whether extra-schedular consideration is warranted; however, the General Rating Formula for Mental Disorders allows for them to be rated based on the level of occupational and social impairment.  Although the code lists examples to be considered, the Veteran's psychiatric symptoms have been considered, whether or not they are listed as an example.  The evaluations are based on the severity of the Veteran's symptoms, and the code allows for various evaluations based on levels of symptoms from mild or transient to those causing total impairment.  Thus, regardless if the actual related symptom is listed in any criteria, it is still considered based on its severity.  Therefore, referral for extra-schedular consideration is not warranted.  

The Veteran has been assigned a 100 percent schedular rating for his psychiatric disability since May 7, 2008.  Prior to this date, the Veteran was employed.  Thus, further consideration of TDIU within the context of the appeal of the initial rating assigned for a psychiatric disability is not warranted.    


ORDER

Entitlement to a compensable rating for residuals of a fracture of the left fifth metacarpal is denied.


Entitlement to a 70 percent rating, but no higher, for a psychiatric disability, effective August 20, 2004, through May 6, 2008, is granted.



____________________________________________
James L. March
Chief Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


